Case 1:19-cv-25252-MGC Document 31 Entered on FLSD Docket 08/17/2021 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-25252-Civ-COOKE/O’SULLIVAN

  JULIE WINES,

         Plaintiff,

  vs.

  ACTING COMMISSIONER OF
  SOCIAL SECURITY,

        Defendant.
  ____________________________________/
                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION
         THIS MATTER is before the Court upon the Report and Recommendation
  (“Report”) of the Honorable John J. O’Sullivan, Chief U.S. Magistrate Judge (ECF No. 29),
  regarding the Parties’ cross motions for summary judgment. See ECF Nos. 25, 26. In the
  thorough and well-reasoned Report, Judge O’Sullivan recommends that Defendant’s Motion
  be granted and Plaintiff ’s Motion be denied. Plaintiff timely objected to the Report. See ECF
  No. 30. The Court has reviewed the Report and conducted a de novo review of the record and
  the moving papers.
         After careful consideration, it is ORDERED and ADJUDGED that Judge
  O’Sullivan’s Report (ECF No. 120) is AFFIRMED and ADOPTED as the Order of this
  Court. Accordingly, Defendant’s Motion (ECF No. 26) is GRANTED, and Plaintiff ’s
  Motion (ECF No. 25) is DENIED. The CLERK is directed to CLOSE this case.
         DONE and ORDERED in chambers, Miami, Florida, this 16th day of August 2021.




  Copies furnished to:
  John J. O’Sullivan, Chief U.S. Magistrate Judge
  Counsel of record


                                                    1
